DETAILED ACTION
This is in response to the Request for Continued Examination filed 5/9/2022 wherein claims 2-6 and 14-17 are canceled, claims 8-9 are withdrawn, and claims 1, 7, 10-13, and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities: 
“the opening” (Claim 1, line 15 and Claim 20, line 8) is believed to be in error for - - the at least one opening - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Etheridge (US 5,365,738) in view of Etheridge (US 5,457,953), and further in view of either Calderwell et al. (US 5,218,824), Idleman et al. (US 5,467,926), or Faulkner (US 5,303,554).
Regarding Independent Claim 1, Etheridge ‘738 teaches (Figures 1-4) a combustor (42) for a gas turbine engine (10), the combustor (42) comprising:
a combustion chamber (the chamber between 44 and 46; see Figure 2) defined between an inner shell (46) and an outer shell (44);
a hood chamber (annotated below; see Figure 2) separated from the combustion chamber (the chamber between 44 and 46; see Figure 2) by a bulkhead (annotated below) extending between the inner shell (46) and the outer shell (44), the bulkhead (annotated below) comprising at least one opening (50) extending between the hood chamber (annotated below) and the combustion chamber (the chamber between 44 and 46; see Figure 2); and
a fuel injector (at 100) extending through (see Figures 2-4) the at least one opening (50; see Figures 2-4), the fuel injector (at 100) comprising an outer radial surface (at 132) and a tip surface (at 130, 133, 134; see Figures 3-4) which intersects the outer radial surface (see Figures 3-4), the tip surface (at 130, 133, 134; see Figures 3-4) located at a downstream end (see Figures 2-4) of the fuel injector (at 100), the fuel injector (at 100) further comprising a primary fuel passage (at 120 or 188) comprising a primary fuel outlet (at 194) located in a center of the tip surface (at 134; see Figure 4) within the combustion chamber (the chamber between 44 and 46; see Figures 2-4), the fuel injector (at 100) further comprising a secondary fuel passage (116) comprising a plurality of secondary fuel outlets (164; see Figures 3-4) located within the hood chamber (annotated below); and
a swirler (at 150) comprising a swirler body (annotated below) extending through (see Figures 2-4) the at least one opening (50) and located radially outside of (see Figures 3-4) the fuel injector (at 100) with respect to a fuel injector center axis (168), the swirler body (annotated below) extending from a first axial end (annotated below) to a second axial end (annotated below), the first axial end (annotated below) axially spaced upstream of the opening (50; see Figures 2-4) the swirler (at 150) comprising a swirler exit plane (annotated below) defined by the second axial end (see Figures 3-4) of the swirler body (see annotation below);
wherein the primary fuel outlet (at 138 or 194) is located at or downstream of (see Figures 3-4) the swirler exit plane (annotated below).
Etheridge ‘738 does not teach that the second axial end of the swirler body spaced downstream of the opening or that the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Etheridge ‘953 teaches (Figures 1-6) a swirler (at 122, 238) having a swirler body (annotated below) including a first axial end (annotated below) and a second axial end (annotated below), wherein the second axial end (annotated below) of the swirler body (annotated below) is spaced downstream of (see Figure 2) a fuel injector opening (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 to have the second axial end of the swirler body spaced downstream of the opening, as taught by Etheridge ‘953, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C). Although Etheridge ‘953 teaches that the tip surface of the fuel injector may be located at different axial positions (see Figures 4 and 5 of Etheridge ‘953), Etheridge ‘738 in view of Etheridge ‘953 does not teach that the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Calderwell teaches (Figures 1-4) that the tip surface (at 110) of the fuel injector (190) extends along and is substantially parallel to the swirler exit plane (the exit of 132) from the primary fuel outlet to the outer radial surface (see Figures 3-4). Similarly, Idleman teaches (Figures 1-5) that the tip surface (at 104) of the fuel injector (40) extends along and is substantially parallel to the swirler exit plane (the exit of 78; see Figure 2) from the primary fuel outlet (the outlet of 116) to the outer radial surface (at 110; see Figure 2). In the same manner, Faulkner teaches (Figures 1-4) that the tip surface (at 72) of the fuel injector (40) extends along and is substantially parallel to the swirler exit plane (at the exit of 110; see Figure 2) from the primary fuel outlet (at the outlet of 80) to the outer radial surface (at 70; see Figure 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 in view of Etheridge ‘953 to have the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface, as taught by either Calderwell, Idleman, or Faulkner, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C).

    PNG
    media_image1.png
    892
    1222
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1160
    1275
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1021
    1028
    media_image3.png
    Greyscale


Regarding Claim 10, Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner teaches the invention as claimed and as discussed above. Etheridge ‘738 further teaches (Figures 1-4) wherein the fuel injector (at 100) and the swirler (at 150) define an annular swirler passage (at 156) therebetween (see Figures 3-4) and wherein the plurality of secondary fuel outlets (164; see Figures 3-4) is configured to direct secondary fuel (fuel from 116) through the annular swirler passage (at 156) and into the combustion chamber (the chamber between 44 and 46; see Figures 2-4).
Regarding Claim 11, Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner teaches the invention as claimed and as discussed above. Etheridge ‘738 further teaches (Figures 1-4) wherein the tip surface (at 134) is disposed downstream of (the plane of the tip surface is located downstream of the plane of the bulkhead; see annotation below) the bulkhead (annotated above).
Etheridge ‘953, Calderwell, and Faulkner also teach that the tip surface is disposed downstream of the bulkhead (see Figure 2 of Etheridge ‘953, Figure 2 of Calderwell, and Figure 2 of Faulkner).

    PNG
    media_image4.png
    1048
    886
    media_image4.png
    Greyscale


Regarding Claim 12, Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner teaches the invention as claimed and as discussed above. Etheridge ‘738 further teaches (Figures 1-4) wherein the plurality of secondary fuel outlets (164; see Figures 3-4) is disposed along a fuel injector plane (a plane defined by 158) located upstream of (see Figures 3-4) the swirler exit plane (annotated above).

Regarding Independent Claim 13, Etheridge ‘738 teaches (Figures 1-4) a method of operating a fuel injector (at 100) of a gas turbine engine (10), the method comprising:
injecting a primary fuel (via one of the fuel tubes 88) from a primary fuel passage (120) of the fuel injector (at 100) directly into a combustion chamber (the chamber between 44 and 46; see Figure 2) defined between an inner shell (46) and an outer shell (44), the fuel injector (at 100) comprising an outer radial surface (at 132) and a tip surface (at 130, 133, 134; see Figures 3-4) which intersects the outer radial surface (see Figures 3-4), the tip surface (at 130, 133, 134; see Figures 3-4) located at a downstream end (see Figures 2-4) of the fuel injector (at 100), the primary fuel passage (120) comprising a primary fuel outlet (at 138 or 194) located in a center of the tip surface (at 130, 133, 134; see Figures 3-4) within the combustion chamber (the chamber between 44 and 46; see Figure 2); and
injecting a secondary fuel (via one of the fuel tubes 88) from a secondary fuel passage (116) of the fuel injector (at 100) into a hood chamber (annotated above) separated from the combustion chamber (the chamber between 44 and 46; see Figure 2) by a bulkhead (annotated above) extending between (see Figures 2-4) the inner shell (44) and the outer shell (46), the secondary fuel passage (116) comprising a plurality of secondary fuel outlets (164; see Figures 3-4) located within the hood chamber (annotated above);
wherein the bulkhead (annotated above) comprises an opening (at 50) extending between the combustion chamber (the chamber between 44 and 46; see Figure 2) and the hood chamber (annotated above), the method further comprising providing a swirler (at 150) comprising a swirler body (annotated above) extending through (see Figures 3-4) the at least one opening (50) and located radially outside (see Figures 3-4) of the fuel injector (at 100) with respect to a fuel injector center axis (168), the swirler body (annotated below) extending from a first axial end (annotated below) to a second axial end (annotated below), the first axial end (annotated below) axially spaced upstream of the opening (50; see Figures 2-4), the swirler (at 150) comprising a swirler exit plane (annotated above) defined by the second axial end (see Figures 3-4) of the swirler body (annotated above); and
wherein the primary fuel outlet (at 138 or 194) is located at or downstream of (see Figures 3-4 and annotation above) the swirler exit plane (annotated above).
Etheridge ‘738 does not teach that the second axial end of the swirler body spaced downstream of the opening or that the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Etheridge ‘953 teaches (Figures 1-6) a swirler (at 122, 238) having a swirler body (annotated above) including a first axial end (annotated above) and a second axial end (annotated above), wherein the second axial end (annotated above) of the swirler body (annotated above) is spaced downstream of (see Figure 2) a fuel injector opening (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 to have the second axial end of the swirler body spaced downstream of the opening, as taught by Etheridge ‘953, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C). Although Etheridge ‘953 teaches that the tip surface of the fuel injector may be located at different axial positions (see Figures 4 and 5 of Etheridge ‘953), Etheridge ‘738 in view of Etheridge ‘953 does not teach that the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Calderwell teaches (Figures 1-4) that the tip surface (at 110) of the fuel injector (190) extends along and is substantially parallel to the swirler exit plane (the exit of 132) from the primary fuel outlet to the outer radial surface (see Figures 3-4). Similarly, Idleman teaches (Figures 1-5) that the tip surface (at 104) of the fuel injector (40) extends along and is substantially parallel to the swirler exit plane (the exit of 78; see Figure 2) from the primary fuel outlet (the outlet of 116) to the outer radial surface (at 110; see Figure 2). In the same manner, Faulkner teaches (Figures 1-4) that the tip surface (at 72) of the fuel injector (40) extends along and is substantially parallel to the swirler exit plane (at the exit of 110; see Figure 2) from the primary fuel outlet (at the outlet of 80) to the outer radial surface (at 70; see Figure 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 in view of Etheridge ‘953 to have the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface, as taught by either Calderwell, Idleman, or Faulkner, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C).
Regarding Claim 19, Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner teaches the invention as claimed and as discussed above. Etheridge ‘738 further teaches (Figures 1-4) wherein the plurality of secondary fuel outlets (164; see Figures 3-4) is disposed along a fuel injector plane (a plane defined by 158) located upstream of (see Figures 3-4) the swirler exit plane (annotated above).

Claims 7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etheridge (US 5,365,738) in view of Etheridge (US 5,457,953) and either Calderwell et al. (US 5,218,824), Idleman et al. (US 5,467,926), or Faulkner (US 5,303,554), and further in view of Held et al. (US 2007/0044477).
Regarding Claim 7, Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner teaches the invention as claimed and as discussed above. Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner does not teach wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) a fuel injector (100) that comprises a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) a primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner to include the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held).
Regarding Claim 18, Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner teaches the invention as claimed and as discussed above. Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner does not teach injecting a cooling air from a cooling air passage into the combustion chamber, the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) injecting a cooling air (190; see Figure 7 and Paragraph 0027) from a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) into the combustion chamber (between 30 and 32), the cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) the primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner to include injecting a cooling air from a cooling air passage into the combustion chamber, the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held) and to facilitate purging the fuel nozzle (Paragraph 0027 of Held).

Regarding Independent Claim 20, Etheridge ‘738 teaches (Figures 1-4) a combustor (42) for a gas turbine engine (10), the combustor (42) comprising:
a combustion chamber (the chamber between 44 and 46; see Figure 2) defined between an inner shell (46) and an outer shell (44);
a hood chamber (annotated above; see Figure 2) separated from the combustion chamber (the chamber between 44 and 46; see Figure 2) by a bulkhead (annotated above) extending between the inner shell (46) and the outer shell (44), the bulkhead (annotated above) comprising at least one opening (50) extending between the hood chamber (annotated above) and the combustion chamber (the chamber between 44 and 46; see Figure 2);
a swirler (at 150) comprising a swirler body (annotated above) extending through (see Figures 2-4) the at least one opening (50), the swirler body (annotated above) extending axially from a first axial end (annotated above) to a second axial end (annotated above), the first axial end (annotated above) axially spaced upstream of the opening (50; see Figures 2-4) the swirler (at 150) comprising a swirler opening (at 155) and a swirler exit plane (annotated above) defined by the second axial end (see Figures 3-4) of the swirler body (see annotation above), the swirler opening having a first diameter (see Figures 3-4); and
a fuel injector (at 100) extending through the swirler (see Figures 3-4), the fuel injector (at 100) comprising an outer radial surface (at 132) and a tip surface (at 130, 133, 134; see Figures 3-4) which intersects the outer radial surface (see Figures 3-4), the tip surface (at 130, 133, 134; see Figures 3-4) located at a downstream end (see Figures 2-4) of the fuel injector (at 100), the tip surface (at 130, 133, 134; see Figures 3-4) having a second diameter (see Figures 3-4), the fuel injector (100) comprising:
a primary fuel passage (at 120 or 188) comprising a primary fuel outlet (at 194) located within the combustion chamber (the chamber between 44 and 46; see Figure 2), the primary fuel outlet (at 194) located in a radial center of the tip surface (see Figure 4) with respect to a fuel injector center axis (168); and
a secondary fuel passage (116) comprising a plurality of secondary fuel outlets (164; see Figures 3-4) located within the hood chamber (annotated above).
Etheridge ‘738 appears to schematically show but does not explicitly state that the second diameter is greater than 40 percent of the first diameter. It would have been an obvious matter of design choice to modify Etheridge ‘738 to have the second diameter be greater than 40 percent of the first diameter, since applicant has not disclosed that the claimed relative diameters solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diameters shown in Etheridge ‘738.
It is also noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Etheridge ‘738 does not teach the second axial end of the swirler body spaced downstream of the opening, or that the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface.
Etheridge ‘738 does not teach wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Etheridge ‘953 teaches (Figures 1-6) a swirler (at 122, 238) having a swirler body (annotated above) including a first axial end (annotated above) and a second axial end (annotated above), wherein the second axial end (annotated above) of the swirler body (annotated above) is spaced downstream of (see Figure 2) a fuel injector opening (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 to have the second axial end of the swirler body spaced downstream of the opening, as taught by Etheridge ‘953, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C). Although Etheridge ‘953 teaches that the tip surface of the fuel injector may be located at different axial positions (see Figures 4 and 5 of Etheridge ‘953), Etheridge ‘738 in view of Etheridge ‘953 does not teach that the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface. Etheridge ‘738 in view of Etheridge ‘953 also does not teach wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Calderwell teaches (Figures 1-4) that the tip surface (at 110) of the fuel injector (190) extends along and is substantially parallel to the swirler exit plane (the exit of 132) from the primary fuel outlet to the outer radial surface (see Figures 3-4). Similarly, Idleman teaches (Figures 1-5) that the tip surface (at 104) of the fuel injector (40) extends along and is substantially parallel to the swirler exit plane (the exit of 78; see Figure 2) from the primary fuel outlet (the outlet of 116) to the outer radial surface (at 110; see Figure 2). In the same manner, Faulkner teaches (Figures 1-4) that the tip surface (at 72) of the fuel injector (40) extends along and is substantially parallel to the swirler exit plane (at the exit of 110; see Figure 2) from the primary fuel outlet (at the outlet of 80) to the outer radial surface (at 70; see Figure 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 in view of Etheridge ‘953 to have the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface, as taught by either Calderwell, Idleman, or Faulkner, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 (VI-C). Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner does not teach wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) a fuel injector (100) that comprises a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) a primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge ‘738 in view of Etheridge ‘953 and either Calderwell, Idleman, or Faulkner to include the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held).

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 10-13, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments are addressed in the body of the rejection above, at the appropriate locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Lefebvre et al. (US 3,912,164) and Oskam (US 2012/0291444) also teach that the tip surface extends along and is substantially parallel to the swirler exit plane from the primary fuel outlet to the outer radial surface (see Figure 3 of Lefebvre and Figures 2-4 of Oskam).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741